Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  16/205,551
Filing Date: November 30, 2018
Appellant(s): Fernando Pinho



 Gregory J. Winsky 

For Appellant


EXAMINER'S ANSWER





(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/07/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.	Claim 1, recites:
          “A self-contained system for indoor positioning of a construction worker on a building construction project comprising: a portable electromechanical device possessed by said construction worker working indoors in said building construction project; and a portable electronic computing device paired with said electromechanical device via radio frequency technology and having a touch screen on which is displayed an indoor floorplan of said building construction project generated by and controlled by a software application running thereon, of said computing device transmitting a radio-frequency signal initializing said paired electromechanical device and said electromechanical device thereafter transmitting continuously radio-frequency signals to said computing device, whereby said signals from said electromechanical device received by said computing device are processed by said computing device to mark the indoor 2position of said construction worker by an electronically displayed marker on said 
	The Appellant’s invention is a system for indoor positioning.

(a)	Argument 1: Page 4, lines 1-12 (i.e. first paragraph of page 4 of the appeal brief):
  Appellant argues that Ye does not teach “a self-contained system” in claim 1.
Response:
  Morrison is used in Office Action to teach the argued claimed limitation of, “a self-contained system”.
 For example, Morrison in an embodiment teaches position locating systems that includes the combination of GPS, cellular, Wi-Fi and Bluetooth positioning methods. The Examiner interprets these positioning system as not being “self-contained” because the systems include communication between multiple modules such as base station, access point, servers and satellite to determine the position of a mobile device (see Morrison [0023-24]).
However, Morrison also teaches an embodiment in which when cellular signal reception from the base stations, access points or Satellite is weak or nonexistent in a building or structure, a pedestrian who is equipped with a mobile device and a pedometer could determine his/her position via sensors that are included in an (see, Morrison [0025]-[0028]).
The sensor system within the mobile device or pedometer, which includes the accelerometer and the gyroscope to determine the pedestrian’s position is thus considered as a “self-contained system” since they do not rely on any external devices such as base station, servers and satellites to obtain trajectory and position information of the pedestrian. 
Ye was brought in to teach the elements missing from Morrison, (and not an entire system as claimed) i.e., “…electronically displayed marker on said floorplan displayed on said computing device, which marker automatically changes its position on said displayed floorplan matching any change in the said indoor position of said construction worker”. (see Ye, [0062 and 0066]).  
Therefore, the obviousness rejection of the claimed “self-contained system” for indoor positioning using the combination of Morrison and Ye is reasonable, proper and within the capability and knowledge of one of ordinary skill in the art. 
Further, it is noted that the recitation of “a self-contained system” is only found in the preamble and merely provides an intended use not carrying patentable weight.  See MPEP 2111.02.

(b)	Argument 2: (Page 4, line 13 – page 5, line 6):
	 Appellant argues that there is contradiction in combining Morrison and Ye to teach “a self-contained system”.
Response:    

The Examiner realizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).] 
In this instance, Morrison teaches a system in which when cellular signal reception from the base stations, access points or Satellite is weak or nonexistent in a building or structure, a pedestrian who is equipped with a mobile device and a pedometer could determine his/her position via sensors that are included in an accelerometer and a gyroscope included in the mobile device or the pedometer to determine position (see, Morrison [0025]-[0028]).
The sensor system within the mobile device or pedometer, which includes the accelerometer and the gyroscope to determine the pedestrian’s position is thus considered as a “self-contained system” since they do not rely on any external devices such as base station, servers and satellites to obtain trajectory and position information of the pedestrian. 
And Ye was brought in to teach the elements missing from Morrison, (and not an entire system as claimed) i.e., “…electronically displayed marker on said floorplan (see Ye, [0062 and 0066]).  
Thus combining Morrison and Ye to arrive at system for positioning that does not rely on external device or sources to determine the location or position of pedestrian is reasonable and proper.  
Further, it is noted that the recitation of “a self-contained system” is only found in the preamble and merely provides an intended use not carrying patentable weight.  See MPEP 2111.02.

     
(c)	Argument 3: (page 5, lines 7-12): 
Appellant argument that:
 “ …. The express contradiction is critical, given that the point of novelty of the invention at is clearly stated in Paragraph [0003] of the specification
[“While indoor systems that requires a panoply of expensive, ubiquitous, and redundant hardware are in use in the public domain, the present invention is based on a self-contained, cost effective system that eschews such redundant, and hardware dependent, system such as beacons”]”..

     Response:   


 Examiner, maintains that the argument that the present invention is based on a self-contained, cost effective system that eschews such redundant, and hardware dependent system such a beacons’ are not in the claim. 
         As such Morrison as modified by Ye teaches the Appellant’s “self-contained system”. 
Further, it is noted that the recitation of “a self-contained system” is only found in the preamble and merely provides an intended use not carrying patentable weight.  See MPEP 2111.02.


(d)	Argument 4: (page 5, line 13- page 6, line 12):
          The Appellant argues that it is contradictory to incorporate Ye into Morrison because Ye’s system uses “external input”/”geo-information”. 
         Response:
         Morrison’s location determining system that includes sensors for determining the position of a pedestrian in which when cellular signal reception from the base stations, access points or Satellite is weak or nonexistent in a building or structure, a pedestrian who is equipped with a mobile device and a pedometer could determine his/her position via sensors that are included in an accelerometer and a gyroscope (see, Morrison [0025]-[0028]), which meets the Appellant’s “self-contained system”. 
         Morrison, however, fails to disclose the claimed limitations “…electronically displayed marker on said floorplan displayed on said computing device, which marker automatically changes its position on said displayed floorplan matching any change in the said indoor position of said construction worker”.
	Ye was not brought in to bodily incorporate the entire system that uses external input/geo-information as being argued by Appellant.
Rather Ye was brought in to teach the limitations not taught by Morrison, i.e., “…electronically displayed marker on said floorplan displayed on said computing device, which marker automatically changes its position on said displayed floorplan matching any change in the said indoor position of said construction worker”. (see Ye, [0062 and 0066]).  
Therefore, the obviousness rejection of the claimed “self-contained system” for indoor positioning using the combination of Morrison and Ye is reasonable, proper and within the capability and knowledge of one of ordinary skill in the art without any contradiction. 
  

(e)      Argument 5: (page 6, lines 13-18):
         Appellant argument is drawn to an impermissible hindsight.
          Response: 

          
Morrison teaches a system in which when cellular signal reception from the base stations, access points or Satellite is weak or nonexistent in a building or structure, a pedestrian who is equipped with a mobile device and a pedometer could determine his/her position via sensors that are included in an accelerometer and a gyroscope included in the mobile device or the pedometer to determine position (see, Morrison [0025]-[0028]).
The sensor system within the mobile device or pedometer, which includes the accelerometer and the gyroscope to determine the pedestrian’s position is thus considered as a “self-contained system” since they do not rely on any external devices such as base station, servers and satellites to obtain trajectory and position information of the pedestrian. 
And Ye was brought in to teach the elements missing from Morrison, (and not an entire system as claimed) i.e., “…electronically displayed marker on said floorplan displayed on said computing device, which marker automatically changes its position on (see Ye, [0062 and 0066]).  
Thus combining Morrison and Ye to arrive at a system for positioning that does not rely on external device or sources to determine the location or position of pedestrian is reasonable and proper.  Therefore, the combination of Morrison and Ye to teach Appellant’s claimed invention does not constitute impermissible hindsight. 

(f)      Argument 6: (Page 6, line 19 – all of page 7):
         Appellant argues and suggests that the motivation to combine Morrison and Ye is improper.
        Response:    The Examiner realizes that suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so.  The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at ___, 82 USPQ2d at 1395-97. See MPEP § 2141 and § 2143.
Combining Morrison and Ye to arrive at a system for positioning that does not rely on external device or sources to determine the location or position of pedestrian is reasonable and proper given that both Morrison and Ye are analogous and directed to positioning or location of a person or device.  Therefore, the combination of Morrison and Ye to teach Appellant’s claimed invention does not constitute impermissible hindsight since combining Ye’s capability for positioning determination using sensors 
Further, it is noted that claim 1 is directed to a system comprising a portable electromechanical device and a portable electronic computing device having a touchscreen and a software application running thereon, but no transceiver, processor or structure to support the recited functions of “transmitting” a radio-frequency signal (by either device) or the functions recited in the ‘whereby’ clause, which were all treated with art for compact prosecution.

B.	Regarding claims 2-10, the Appellant argues that the claims are patentable based on their dependencies on their respective independent claims.
            However, the Examiner maintains that the rejection of claims 2-10, is proper based on their dependencies on their respective independent claims.

Appellant’s arguments have been fully considered, but are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KWASI KARIKARI/
Primary Examiner, Art Unit 2641

Conferees:

       /CHARLES N APPIAH/       Supervisory Patent Examiner, Art Unit 2641                 

       /LESTER G KINCAID/       Supervisory Patent Examiner, Art Unit 2646
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.